Citation Nr: 0017222	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  00-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hypertrophic rhinitis and 
maxillary sinusitis with turbinectomy.  

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1957 to February 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent evaluation 
for service-connected bilateral hypertrophic rhinitis and 
maxillary sinusitis with turbinectomy and continued a 10 
percent evaluation for service-connected ulcerative colitis.  


REMAND

In January 2000, the veteran indicated that he wished to have 
a hearing at the RO before a Member of the Board.  On a form, 
dated in January 2000, the veteran stated that he withdrew 
his request for a Travel Board hearing, and instead requested 
a videoconference hearing.  By letter dated on June 5, 2000, 
the veteran was notified that he had been scheduled for a 
videoconference hearing on June 14, 2000. 

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (1999).  
The agency of original jurisdiction will notify the appellant 
of the place and time of a hearing before a Member of the 
Board at the RO not less than 30 days prior to the hearing 
date.  38 C.F.R. § 19.76 (1999).  In the instant case, the RO 
did not provide 30 days notice prior to the hearing date.  On 
a form, received in June 2000, the veteran stated that he 
declined the video hearing and preferred to wait for a future 
visit by a Member of the Board.  The veteran further 
indicated that he did not waive his right to notification of 
the hearing date.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Los Angeles, California RO before a 
Member of the Board and notify him of 
such hearing, not less than 30 days prior 
to the hearing date.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



